Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 2-3, “a read” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridge et al (US 2013/0128042).
Regarding claim 1, Bridge et al discloses a system comprising: an image sensor operable to capture an image of a scene, the image sensor comprising an array of photodetector sensors operable to capture an image of a scene at a first frame rate, and a readout integrated circuit (ROIC) operable to generate signals from the photodetector sensors corresponding to the captured image of the scene (paragraphs 115, 190); a digital micromirror device (DMD) comprising a plurality of micromirrors (paragraphs 171-173), each micromirror having at least two physical states, and control circuitry operable to separately control the state of each micromirror, the digital micromirror device operable to receive the image of a scene and reflect the image to the image sensor, whereby the image sensor captures the reflected image of the scene (paragraphs 116, 150-151, 174, 189); and a processing component operable to control the operation of the DMD and reconstruct the image from the ROIC (paragraphs 126, 181, 195-198).  Regarding claim 9, the method steps therein are inherently disclosed in the device of Bridge et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridge et al in view of Ono et al (JP-2010233241).
Regarding claims 2-3 and 10-12, although Bridge et al does not specifically disclose the recited image processing scheme, such feature is well known in the art as disclosed by Ono et al (Fig.3) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Ono et al in the device of Bridge et al in view of the desire to achieve further image enhancement.

Allowable Subject Matter
Claims 4-8 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4-5, the prior art fails to disclose or make obvious a system comprising, in addition to the other recited features of the claim 1 and intervening claims, the features of performing a denoising procedure on the current frame; generating a saturation prediction map for a next image frame; generating a prediction map by receiving block-matching information from the denoising processing of the current frame; and constructing motion vectors for blocks in the current frame in the manner recited in claim 4.  Regarding claims 6-8, the prior art fails to disclose or make obvious a system comprising, in addition to the other recited features of the claim 1, the features of upsampling the frame rate using the DMD; including acquiring a frame of an image signal; and encoding the frame using the DMD with a binary pseudo-random sequence in the manner recited in claim 6.  Regarding claims 13-20, the prior art fails to disclose or make obvious a system comprising, in addition to the other recited features of the claim 9 and intervening claims, the feature of generating a saturating prediction map for a next image frame in the manner recited in claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878